Case:19-06953-ESL13 Doc#:68 Filed:07/10/20 Entered:07/10/20 14:04:12                        Desc: Main
                           Document Page 1 of 6



 1                         IN THE UNITED STATES BANKRUPTCY COURT
 2                              FOR THE DISTRICT OF PUERTO RICO

 3   IN RE:                                                 CASE NO. 19-06953 (ESL)

 4   WANDA I. SANTIAGO SALICRUP                             CHAPTER 13
 5
           Debtor                                           FILED & ENTERED JU/10/2020
 6

 7
                                          OPINION AND ORDER
 8

 9           This case is before the court on two interrelated matters, the objection to the debtor’s claim
     for homestead exemption under the Puerto Rico Home Protection Act filed by Banco Popular de
10
     Puerto Rico (“BPPR”) (dkt. #35) and the motion to vacate or modify the order entered on March
11
     13, 2020 (dkt. #36) confirming the chapter 13 plan dated February 14, 2020 (dkt. #26) filed by
12   BPPR (dkt. #42) on the ground that the court entered the order of confirmation prior to deciding
13   the objection to the homestead exemption. The debtor has opposed both motions.
14           BPPR’s objection to debtor’s claim for homestead exemption is pursuant to Section 522(l)

15   of the Bankruptcy Code, 11 U.S.C. §522(l) and Rule 4003(b)(1) of the Federal Rules of
     Bankruptcy Procedure. The basis for the objection is that the debtor is not the registered titular of
16
     the real property over which the debtor claimed the homestead exemption and the debtor did not
17
     comply with articles 11 and 12 of the Puerto Rico Home Protection Act, 31 L.P.R.A. §1858i, by
18
     failing to:
19           (1) file a sworn motion including the description of the property being protected as
20           entered in the Registry and a statement to the fact that she used the property as her

21           principal residence pre-petition; (2) disclose in Schedule C whether or not her
             claimed homestead is registered at the Property Registry; (3 attach to Schedule C
22
             the sworn statement required in Article 12 of the PR Home Protection Act; (4)
23
             explain why the real property is not registered under her name.
24
             BPPR correctly states that a debtor must have complied with the requirements of the Puerto
25   Rico Home Protection Act as of petition date to properly claim the homestead exemption under
26   Puerto Rico law. In re Hernández, 487 B.R. 353 (Bankr. D.P.R.2013).
27

                                                      -1-
Case:19-06953-ESL13 Doc#:68 Filed:07/10/20 Entered:07/10/20 14:04:12                      Desc: Main
                           Document Page 2 of 6



            The debtor opposes the objection by BPPR to the homestead exemption because the
 1
     property was purchased from Jaime Luis Pérez Santiago on July 30, 2013. A deed of purchase
 2
     and a mortgage deed were executed on the same date before a notary public. The deeds were
 3   presented to the Registry of the Property. Neither deed was registered due to defects on the same.
 4   Therefore, the property still appears registered under the name of Jaime Luis Pérez Santiago.
 5          The day before the filing of the petition, that is, November 25, 2019, the debtor presented

 6   a Homestead Deed Declaration before the Registry of Property. The debtor included the property
     in schedule A, claimed the homestead exemption in schedule C and did not include BPPR as a
 7
     secured creditor in Schedule D. The debtor alleges that “[t]he homestead exemption does not
 8
     require registered ownership as does in other legal contracts under Article 17 of Puerto Rico’s
 9
     Mortgage and Registry of the Property Law, Law Number 210 of 2015, 30 L.P.R.A. section 6032
10   (hereinafter P.R. Mortgage Law). Under P.R. Homestead Exemption the Claimant does not have
11   to be the registered owner of an existing property in the Registry of the Property, when a claimant
12   has a full legal title and ownership outside the scope of the Registry of the Property.” The actions
     by the debtor comply with article 9 of the Puerto Rico Home Protection Act and articles 11 and 12
13
     are not applicable as the debtor is the owner of the property.
14
            Jurisdiction
15
            The court has jurisdiction pursuant to 28 U.S.C. §§157(a) and 1334(b). This is a core
16   proceeding pursuant to 28 U.S.C. § 157(b)(2)(B and L).
17          Facts
18          The following facts are uncontested:

19          1. The real property in question is located at Urbanization San Gerardo, Calle Nevada
     #310, San Juan, Puerto Rico (“the property”).
20
            2. On July 30, 2013 the debtor executed a purchase deed and mortgage deed before a
21
     notary public. Through the purchase deed the debtor acquired the property from Jaime Luis Pérez
22   Santiago. The purchase was for $162,000. The purchase deed and the mortgage deed were
23   presented before the Registrar of the Property. Neither the purchase deed nor the mortgage deed
24   was registered due to defects. The registered titular as of petition date was Jaime Luis Pérez

25   Santiago.
            3. On November 25, 2019 the debtor presented a Homestead Deed Declaration before the
26
     Registry of Property.
27

                                                      -2-
Case:19-06953-ESL13 Doc#:68 Filed:07/10/20 Entered:07/10/20 14:04:12                         Desc: Main
                           Document Page 3 of 6



             4. On November 26, 2019 the debtor filed a bankruptcy petition under Chapter 13 of the
 1
     Bankruptcy Code.
 2
             5. The debtor included the property in Schedule A with a value of $180,000 and claimed
 3   the same as exempt in schedule C under the Puerto Rico Home Protection Act in the amount of
 4   $180,000.
 5           6. BPPR filed an unsecured proof of claim in the amount of $143,172.94 (POC 2-1) on

 6   December 24, 2019. The claim has not been amended.
             7. On February 14, 2020 the debtor filed a chapter 13 plan dated February 14, 2020 (dkt.
 7
     #26).
 8
             8. On February 27, 2020 the debtor filed amended schedules A/B and C.
 9
             9. On March 4, 2020 the Chapter 13 trustee filed a favorable recommendation on the
10   February 14, 2020 Chapter 13 plan.
11           10. On March 12, 2020 the debtor moved the court to enter an order confirming the chapter
12   13 plan.
             11. On March 13, 2020 at 10:33 AM BPPR filed the objection to homestead exemption.
13
             12. On March 13, 2020 at 2:25 PM the court entered the order confirming the chapter 13
14
     plan.
15
             Issue
16           The key issue in the contested matters before the court is to determine if under the particular
17   circumstances of this case the debtor may claim a homestead exemption under the Puerto Rico
18   Home Protection Act even though she is not the titular registrant of the real property claimed as

19   exempt.
             Discussion
20
             The legal background for determining the issue before the court rests on three cases
21
     interpreting the Puerto Rico Home Protection Act. The cases are Méndez García v. Rushmore
22   Loan Management Services, 2018 WL 4677669 (D.P.R. September 28, 2018); In re Rivera, 544
23   B.R. 475 (Bankr. D. P.R. 2016); and In re Hernández, 487 B.R. 353 (Bankr. D.P.R. 2013). The
24   district court decision in Méndez García cites with approval the decision by this court in In re

25   Hernández regarding claiming the homestead exemption pursuant to the Puerto Rico Home
     Protection Act. This court in In re Rivera also addressed how bankruptcy petitioners in Puerto
26
     Rico must claim the homestead right as an exemption in bankruptcy. The ultimate conclusion lies
27

                                                       -3-
Case:19-06953-ESL13 Doc#:68 Filed:07/10/20 Entered:07/10/20 14:04:12                        Desc: Main
                           Document Page 4 of 6



     in balancing and harmonizing the Puerto Rico Home Protection Act provisions in a manner that
 1
     furthers its statutory purposes.
 2
            The commencement of a bankruptcy case creates a bankruptcy estate subject to the
 3   petitioning debtor’s right to claim certain property as exempt under 11 U.S.C. §522. 11 U.S.C.
 4   §541(a); In re Rivera, 544 B.R. 475, 481 (Bankr. D.P.R. 2016). Exemptions claimed by a debtor
 5   are applicable as of petition date. 11 U.S.C. §522(b)(3); In re Hernández, 487 B.R. 364. A debtor

 6   who claims the homestead right as exempt under the Puerto Rico Home Protection Act must
     comply with its requirements, 31 L.P.R.A. §1858, as amended. In re Rivera, 544 B.R. 486; In re
 7
     Hernández, 487 B.R. 365.
 8
            Article 9 of the Puerto Rico Home Protection Act establishes the general procedures to
 9
     claim a right to homestead. An individual who acquires a property to establish a residence must
10   file a Declaration of Homestead before the Property Registrar. If the property is already registered
11   in the name of the individual the filing of the homestead declaration before a notary public with
12   the Property Registrar shall suffice. The homestead deed and declaration “shall state that such
     property shall be used for residential purposes and that the owner has not declared any other
13
     property in or outside Puerto Rico as such.”
14
            Article 11 of the Puerto Rico Home Protection Act addresses situations when the
15
     homestead right is claimed on a residence that is not registered in the claimant’s name on the
16   Property Registry. Article 11 provides that the “fact that a parcel has not been registered in the
17   Property Registry, or that the declaration of homestead has not been filed with or entered in the
18   Property Registry, shall in no way impair the owner’s homestead right thereon, provided that such

19   right has been timely claimed as provided in §1858(i) [Article 12] of this title.”
            Pursuant to Article 12 the homestead right must be claimed through a “motion filed with
20
     the court within thirty (30) days as of the date in which foreclosure against the properties belonging
21
     to the defendant has been petitioned in order to comply with a ruling of a competent court; or from
22   the time in which a pre-judgment attachment or garnishment or any other pre-judgment remedy is
23   requested against the property against the property of the defendant to guarantee compliance with
24   said ruling.” Article 12 further elaborates on matters involving foreclosure proceedings against the

25   property over which a homestead right is claimed.
            When jointly considered, Articles 9, 11 and 12, provide the procedures for claiming the
26
     homestead right when the property is registered in the claimant’s name and when the property is
27
     not registered in claimant’s name. This court notes that it has previously stated the language of the
                                                      -4-
Case:19-06953-ESL13 Doc#:68 Filed:07/10/20 Entered:07/10/20 14:04:12                      Desc: Main
                           Document Page 5 of 6



     Puerto Rico Home Protection Act is “ambiguous” and that to determine how debtors must claim
 1
     their homestead exemption in bankruptcy cases the court must harmonize the relevant provisions
 2
     in the statute and read them as a harmonious whole within their broader statutory context in a
 3   manner that furthers statutory purposes. In re Hernández, 487 B.R. 367.
 4          The facts of this case are similar to the ones in Méndez García wherein “the Bankruptcy
 5   Court held that the appellant-debtor could not claim the Puerto Rico homestead exemption because

 6   appellant-debtor did not appear as the title owner with the Property Registry of Puerto Rico, even
     though she is the legal owner of the residential property by virtue of a purchase deed.” Méndez
 7
     García v. Rushmore Loan Management Services, 2018 WL 4677669, page 4. The district court
 8
     emphasized that the Puerto Rico Home Protection Act was amended in 2012 to provide the
 9
     broadest protection to the homes or principal residences of the residents of Puerto Rico and agreed
10   with this court’s views on interpreting the Puerto Rico Home Protection Act as set forth in In re
11   Hernández, Id at page 5. The district court held that “Article 9 does not entail a recordation
12   requirement directed at homestead claimants upon which the validity of a homestead rights
     declaration depends.” The district court further held that under Puerto Rico law, the existence or
13
     validity of legal ownership over real property does not depend on the owner’s title being registered
14
     in the Property Registry of Puerto Rico.” The district court concluded that debtor’s homestead
15
     right is predicated on her legal ownership of the residential property, which is established by a
16   purchase deed in accordance with the Puerto Rico Civil Code, 31 L.P.R.A. §3453. Therefore,
17   although the purchase deed was not recorded with the Property Registry, the debtor was, as in this
18   case, the legal owner. The district court noted that the debtor had asserted a homestead right claim

19   prior to filing bankruptcy by means of a notarial act addressing the pertinent factors under the
     Puerto Rico Home Protection Act. The same action is present in the case before the court.
20
            In this case the debtor acquired the real property that serves as her residence in 2013 by
21
     executing a purchase deed before a notary public. The deed was presented but has not been
22   registered in the Property Registry. Prior to filing the bankruptcy petition the debtor executed a
23   Homestead Declaration before a notary public and presented the same to Property Registry. The
24   debtor filed a chapter 13 petition and included the purchased real property in the schedules and

25   claimed the same as exempt under the Puerto Rico Home Protection Act. The real property was
     duly described, and the value was specifically disclosed as being $180,000. There is no question
26
     that the debtor is the owner of the property under Puerto Rico law.
27

                                                     -5-
Case:19-06953-ESL13 Doc#:68 Filed:07/10/20 Entered:07/10/20 14:04:12                      Desc: Main
                           Document Page 6 of 6



            The Puerto Rico Home Protection Act provides a homestead right to every individual
 1
     residing in Puerto Rico who owns a property and occupies the same as a principal residence. The
 2
     homestead right may not be waived except as provided in the act. The act specifically protects
 3   properties over which a homestead right has been claimed from attachment or foreclosure for the
 4   payment of debts except those in which there is a pledge for a mortgage. The homestead right
 5   claim procedures are governed by articles 9, 11 and 12, as stated above. The court notes that

 6   although article 11 provides a property that is not registered in the Property Registry may not
     impair the owner’s homestead right provided there is compliance with article 12, a reading of
 7
     article 12 shows that it is centered on protecting the owner’s right to the homestead right in case
 8
     of foreclosure. Such is not the case before the court. In this case the debtor acquired the property
 9
     following applicable law. The non-inscription is not due to debtor’s fault and appears to in the
10   process of being resolved. The debtor executed a homestead declaration and submitted the same
11   to the Property Registry.
12          Under the above particular circumstances, considered in their totality, and the purposes of
     the Puerto Rico Home Protection Act, the court concludes that the debtor’s claim for homestead
13
     exemption under Puerto Rico law is valid. Therefore, BPPR’s objection to the homestead
14
     exemption is hereby denied. Having denied the objection to the homestead exemption, the court
15
     need not address the request to set aside or modify the order confirming the chapter 13 plan.
16          IT IS SO ORDERED.
17          In San Juan, Puerto Rico, this day 10th of July 2020.
18

19

20

21

22

23

24

25

26

27

                                                     -6-
